Citation Nr: 1336334	
Decision Date: 11/07/13    Archive Date: 11/13/13

DOCKET NO.  08-37 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for lumbar spondylosis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1965 to June 1968 and December 2003 to January 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the October 2007 decision by the St. Louis, Missouri, Regional Office (RO) of the United States Department of Veteran Affairs (VA), which granted service connection for lumbar spondylosis with a noncompensable evaluation effective June 6, 2007.  The RO increased the initial rating to 10 percent in an October 2008 rating decision, effective June 6, 2007.  As this increased rating did not constitute a full grant of all benefits possible, the claim is still active.  See Ab v. Brown, 6 Vet. App. 35, 38 (1993). 

The Board remanded the claim in January 2012 for additional development.  The matter is against before the Board.   

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA system to ensure complete review of the evidence of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is service-connected for lumbar spondylosis, which is currently evaluated at 10 percent disabling.  The Board finds another remand is necessary prior to the adjudication of the claim.  

The VA progress notes, private treatment records and the August 2009 examination report establish that the Veteran had reported pain, numbness, and tingling of the lower extremities; urinary incontinence; and erectile dysfunction.  In the most recent VA examination in February 2012, the VA examiner identified the Veteran had no current complaints of loss of sensation or numbness in either lower extremity, and checked a box indicating that the Veteran did not have additional neurological abnormalities related to the thoracolumbar spine, such as bowel or bladder problems or pathologic reflexes.  Absent additional rationale, however, the Board finds that the 2012 VA examiner did not provide enough bases for the Board to reconcile the contrasting complaints from the 2009 VA examination, as discussed above.  Given that the VA examiner provided an opinion on the relationship between his current lumbar spine disorder and service, the Board is also concerned that the examiner may not have understood the purpose of the examination, and that the issue of neurological abnormalities was not sufficiently considered.  Further, a private chiropractor submitted a letter dated January 2012 asserting the Veteran had lumbar radiculopathy, an abnormal gait and positive straight leg and Kemp's tests.  On remand, an opinion must be provided that clearly reconciles current symptoms and past complaints including those from the 2009 VA examination and the private letter dated January 2012.

Outstanding treatment records were requested from the Mt. Vernon, Missouri Community Based Outpatient Clinic (CBOC) and the Fayetteville, Arkansas VAMC, as directed by the January 2012 remand.  However, the RO did not request the Fayetteville VAMC records for the full time period requested.  The RO failed to request records from September 2007 to April 2008.  All VA records are constructively of record.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, all the Veteran's VA treatment records should be obtained and associated with the file.     

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding VA treatment records to include records from the Fayetteville, Arkansas VAMC from September 2007 to the present and from the Mt. Vernon, Missouri CBOC records beyond December 2011.  All records and/or responses received should be associated with the claims file. 

2.  After any development deemed necessary is completed, schedule the Veteran for a new VA examination by someone with the appropriate expertise, who has not previously examined the Veteran (if possible), to determine the nature and extent of his service-connected lumbar spine disability.  The claims folder, including all newly obtained evidence and a copy of this remand, must be made available to the examiner for review.  

      The VA examiner(s) must:

(a)  Describe in detail any current manifestations of the service-connected spine disability to include any neurologic manifestations or ankylosis.  

(b)  Provide an opinion as to whether it is as least as likely as not (a 50 percent or greater probability) that any neurologic abnormality identified including neuropathy, radiculopathy, erectile dysfunction, and/or bladder impairment is secondary to, or otherwise related to, the Veteran's service-connected lumbar spondylosis.

Conduct full range of motion testing, to include repetitive motion and a discussion of the impact of pain, weakness, fatigue, incoordination, or lack of endurance.  The presence or absence of incapacitating episodes should be noted with the duration of any such.  

Complete rationale should be provided for all opinions expressed.  

(c)  Reconcile any opinion provided regarding neurological abnormalities with the evidence of record including the 2009 VA examination and the January 2012 private chiropractor's letter.  Cite to the record as appropriate.

3.  After completing the above, readjudicate the Veteran's claims remaining on appeal.  If the benefits sought on appeal are not granted, provide the Veteran and his representative with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

